Title: From George Washington to John Barclay, 2 August 1783
From: Washington, George
To: Barclay, John


                        
                            Gentlemen
                            Head Quarters 2nd Augt 1783.
                        
                        I am much obliged by the Care you have taken to forward to me the Letters from the Baron de Capellan,
                            & the six Kegs of Herrings from the Patriotic Society of Enkhuysen, which came to me a few days ago.
                        May I beg the favor that You will continue your Kind Offices in forwarding for me the inclosed Letter to the
                            Baron acknowledging the favor of the Present made me. I have the Honor to be &ca
                        
                            George Washington
                        
                    